Title: To Thomas Jefferson from James Maury, 1 November 1790
From: Maury, James
To: Jefferson, Thomas


Liverpool, 1 Nov. 1790. Wrote him on 9 Sep. and on 25 Oct. received TJ’s letter of 26 Aug. Will pay particular attention to instructions and conform to them “as nearly as in my Power.” For some months they had expected to be relieved of the suspense “relative to the War with Spain. But now the warlike preparations, already so great, continuing to augment, the prevailing Opinion of the Day seems better founded than any preceding that the Determination will be known within ten or fourteeen days. The Bounties to Seamen which were to have ceased the 31st Ulto. are continued two Months longer.—The abundant Crops of Wheat in this Country reduce the prices so that I have Reason to expect all the ports of the Kingdom will very shortly be shut against the Admission of all foreign wheat at the low  Duties.—Previous to the Aprehension of War with Spain, the American Bottoms had the preference in this port for carrying to the United States, but ever since that period they have enjoyed these Advantages almost exclusively.”
